This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3                  Plaintiff-Appellee,

 4 v.                                                            No. A-1-CA-36054

 5 TASHINA BARBER,

 6                  Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
 8 Daylene Marsh, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Tucker, Burns, & Hatfield
13 Ruth Baldwin
14 Farmington, NM

15 for Appellant

16                                 MEMORANDUM OPINION

17 GARCIA, Judge.

18   {1}    Defendant Tashina A. Barber appeals her conviction in this case. This Court’s
1 notice of proposed summary disposition proposed to affirm the judgment of the

2 district court. [CN 3] In response, Defendant has filed a notice that she concurs in that

3 proposed disposition. We, therefore, affirm the judgment entered below.

4   {2}   IT IS SO ORDERED.

5                                                 ________________________________
6                                                 TIMOTHY L. GARCIA, Judge

7 WE CONCUR:


8 _______________________________
9 M. MONICA ZAMORA, Judge


10 _______________________________
11 JULIE J. VARGAS, Judge




                                              2